Case 2:18-cv-00737-DMG-RAO Document 135 Filed 11/28/18 Page 1 of 2 Page ID #:1518



                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES - GENERAL

    Case No.     CV 18-737-DMG (RAOx)                                    Date   November 28, 2018

    Title Faraday&Future, Inc. v. Evelozcity, Inc.


    Present: The Honorable       DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                   Kane Tien                                              Not Reported
                  Deputy Clerk                                            Court Reporter

       Attorneys Present for Plaintiff(s)                       Attorneys Present for Defendant(s)
                 Not Present                                               Not Present

   Proceedings: IN CHAMBERS – ORDER RE PLAINTIFF’S COUNSEL’S MOTION TO
                WITHDRAW [127]

           On November 7, 2018, the law firm of Quinn Emanuel Urquhart & Sullivan (“Quinn”)
   filed a motion to withdraw as counsel for Plaintiff Faraday&Future Inc., noticed for hearing on
   December 7, 2018 (“Motion”). [Doc. # 127.] On November 8, 2018, the Court issued a minute
   order requiring, inter alia, (1) the in camera and under seal filing of a declaration addressing
   Plaintiff’s inability to comply with the terms of the retention agreement and (2) the filing of a
   declaration explaining the amount of time needed to locate substitute counsel. [Doc. # 129.] On
   November 16, 2018, Defendant Evelozcity, Inc. filed its opposition to the Motion asserting that it
   will be prejudiced by the delay caused by the filing of the Motion. [Doc. # 130.] On November
   26, 2018, Quinn filed declarations addressing the Court’s concerns raised in the November 8, 2018
   minute order. [Doc. ##132, 133.] According to the declaration of Plaintiff’s corporate counsel,
   Plaintiff anticipates that it will need 30 days from November 26, 2018 to secure replacement
   counsel. [Doc. # 132.] Having reviewed the written submissions, the Court finds that this matter
   is appropriate for decision without oral argument. Fed. R. Civ. P. 78(b); C.D. Cal. L.R. 7-15.

          Plaintiff has been advised of the consequences of its inability to appear pro se by the
   Court’s November 8, 2018 minute order, which was served on Plaintiff by Quinn. Having
   considered the papers filed herein, the Court finds that good cause exists for the withdrawal and
   that Quinn has taken adequate steps to inform Plaintiff of the withdrawal. The Court, however, is
   also concerned about any delay that could be caused by the withdrawal.

            Accordingly, IT IS ORDERED as follows:

      1. Quinn’s motion to withdraw as counsel for Plaintiff is GRANTED, effective January 31,
         2019;

      2. Quinn shall continue to represent Plaintiff until January 31, 2019 or Plaintiff files its
         substitution of counsel, whichever occurs earlier;

    CV-90                            CIVIL MINUTES - GENERAL                Initials of Deputy Clerk KT
Case 2:18-cv-00737-DMG-RAO Document 135 Filed 11/28/18 Page 2 of 2 Page ID #:1519



                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES - GENERAL

    Case No.    CV 18-737-DMG (RAOx)                                      Date    November 28, 2018

    Title Faraday&Future, Inc. v. Evelozcity, Inc.


      3. Plaintiff shall locate substitute counsel and, no later than January 15, 2019, file a
         substitution of counsel;

      4. Failure to file substitution of counsel by January 31, 2019 shall result in the dismissal of
         Plaintiff’s complaint pursuant to Local Rule 83-2.2.2;

      5. Quinn shall (a) provide Plaintiff with a copy of this Order and shall inform Plaintiff of the
         consequences if Plaintiff fails to file a substitution of counsel by January 31, 2019, and (b)
         file a declaration by December 7, 2018 indicating compliance herewith; and

      6. The December 7, 2018 hearing is VACATED.




    CV-90                            CIVIL MINUTES - GENERAL                 Initials of Deputy Clerk KT
